 

Exhibit 10.14

Voting Agreement

This Voting Agreement (this “Agreement”), dated as of March 5, 2018 between the
undersigned stockholder (“Stockholder”) of SMITH MICRO SOFTWARE, INC., a
Delaware corporation (the “Company”), and the Company.

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, has entered, or will enter, into a Securities Purchase Agreement (the
“Purchase Agreement”), providing for, among other things, the sale and delivery
of up to an aggregate of $5,000,000 of Shares and Warrants (each as defined in
the Purchase Agreement) to the Purchasers identified on the signature pages to
the Purchase Agreement;

WHEREAS, as a condition to their willingness to enter into the Purchase
Agreement, the Purchasers have required that Stockholder execute and deliver
this Agreement; and

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of Common Stock beneficially owned by
Stockholder and set forth below Stockholder’s signature on the signature page
hereto (the “Original Shares” and, together with any additional shares of
Company Common Stock pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Purchase Agreement.

2.Representations of Stockholder.

Stockholder represents and warrants to the Company that:

(a)(i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act) all of the Original Shares free and clear of all Liens,
and (ii) except pursuant hereto, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which Stockholder is
a party relating to the pledge, disposition or voting of any of the Original
Shares and there are no voting trusts or voting agreements with respect to the
Original Shares.

 

--------------------------------------------------------------------------------

 

(b)Stockholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

(c)Stockholder has full corporate power and authority to enter into, execute and
deliver this Agreement and to perform fully Stockholder’s obligations hereunder
(including the proxy described in Section 3(b) below). This Agreement has been
duly and validly executed and delivered by Stockholder and constitutes the
legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms.

(d)None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, law or regulation applicable to Stockholder or to Stockholder’s
property or assets.

(e)No consent, approval or authorization of, or designation, declaration or
filing with, any governmental authority or other Person on the part of
Stockholder is required in connection with the valid execution and delivery of
this Agreement. To the extent the consent of Stockholder’s spouse is necessary
under any “community property” or other laws in order for Stockholder to enter
into and perform its obligations under this Agreement, such spouse has provided
such consent by executing a signature page hereto.

3.Agreement to Vote Shares; Irrevocable Proxy.

(a)Stockholder agrees during the term of this Agreement to vote the Shares in
favor of any proposal to allow the conversion of the Series B Preferred Stock in
full (without regard to the 19.99% ownership limitation contained in the
Certificate of Designation with respect thereto) into Common Stock, that may be
recommended by the Company’s Board of Directors.

(b)Stockholder hereby appoints the Company and any designee of the Company, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote during the term of this Agreement with
respect to the Shares in accordance with Section 3(a). This proxy and power of
attorney is given to secure the performance of the duties of Stockholder under
this Agreement. Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by Stockholder shall be irrevocable during
the term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by Stockholder with respect to the Shares and the matters
contemplated in Section 3(a). The power of attorney granted by Stockholder
herein is

2

--------------------------------------------------------------------------------

 

a durable power of attorney and shall survive the dissolution, bankruptcy, death
or incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate upon the termination of this Agreement.

4.No Voting Trusts or Other Arrangement.

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than as provided for
in the Transaction Documents.

5.Transfer and Encumbrance.

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder’s voting or economic interest
therein, unless any such recipient of such transferred Shares agrees to execute
a Voting Agreement with respect to the Transfer containing these identical
terms. Any attempted Transfer of Shares or any interest therein in violation of
this Section 5 shall be null and void. This Section 5 shall not prohibit a
Transfer of the Shares by Stockholder to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, upon the death of Stockholder, or to an
Affiliate of Stockholder; provided, that a Transfer referred to in this sentence
shall be permitted only if, as a precondition to such Transfer, the transferee
agrees to be bound by all of the terms of this Agreement.

6.Additional Shares.

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement but prior to the record date for the meeting of stockholders of the
Company contemplated by the Purchase Agreement, shall be subject to the terms of
this Agreement and shall constitute Shares for all purposes of this Agreement.

7.Termination.

This Agreement shall terminate upon the earliest to occur of (i) the conversion
of the Series B Preferred Stock in full, (ii) the affirmative determination by
the Company’s Board of Directors to abandon or discontinue efforts to solicit
the requisite stockholder approval to effectuate such conversion, or (iii) the
mutual agreement of both parties hereto.

8.No Agreement as Director or Officer.

3

--------------------------------------------------------------------------------

 

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, and no such actions or
omissions shall be deemed a breach of this Agreement or (b) will be construed to
prohibit, limit or restrict Stockholder from exercising Stockholder’s fiduciary
duties as an officer or director to the Company or its stockholders.

9.Specific Performance.

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

10.Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

11.Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), or (c) on
the date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient. Such communications must
be sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 11):

If to the Company:

Smith Micro Software, Inc.

4

--------------------------------------------------------------------------------

 

5800 Corporate Drive
Pittsburgh, PA 15267 USA

Attention: Timothy C. Huffmyer, Chief Financial Officer

with a copy to:

Buchanan Ingersoll & Rooney PC

301 Grant Street, 20th Floor

Pittsburgh, PA 15219

Attention: Jennifer R. Minter

If to Stockholder, to the address or email address set forth for Stockholder on
the signature page hereof.

12.Miscellaneous.

(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of New York.

(b)Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the state and federal courts sitting in the City of New York.
Each of the parties hereto agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
11 or in such other manner as may be permitted by applicable Laws, will be valid
and sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
or tribunal other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder (i) any claim that it is not personally subject to
the jurisdiction of the above named courts for any reason other than the failure
to serve process in accordance with this Section 12(b), (ii) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iii) to the fullest extent permitted
by the applicable Law, any claim that (x) the suit, action or proceeding in such
court is

5

--------------------------------------------------------------------------------

 

brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper, or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 12(c).

(d)If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

(e)This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(f)Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

(g)All Section headings herein are for convenience of reference only and are not
part of this Agreement, and no construction or reference shall be derived
therefrom.

(h)The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Purchase
Agreement is executed and delivered by the Company and the Purchasers, and the
parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

6

--------------------------------------------------------------------------------

 

(i)Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 12(i) shall be
null and void.

[signature page follows]

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

SMITH MICRO SOFTWARE, INC.

 

 

By_____________________

Name:  Timothy C. Huffmyer

Title:    Vice President and Chief

Financial Officer

 

 

 

 

 

_____________________

Name:  

 

 

Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement:_____

 

Number of Options Beneficially Owned as of the Date of this Agreement:______

 

Address:

____________________

____________________

____________________

 

Email:

____________________

 

 

SPOUSAL CONSENT (if applicable)

 

_____________________

Name:

7

--------------------------------------------------------------------------------

 

 

8